JUDGMENT
THIS CAUSE came on to be heard upon an application filed by the National Labor Relations Board, to enforce an order of the National Labor Relations Board in Board Case Nos. 7-CA-39041, 7-CA-40075, 2001 WL 1126578, issued against said Respondents, their officers, agents, successors, and assigns, on August 27, 2001. The Court heard argument of respective counsel on August 6, 2003, and has considered the briefs and transcript of record filed in this cause. On October 14, 2003, the Court, being fully advised of the premises, handed down its opinion granting enforcement in part of the Board’s order with respect to the unfair labor practices not challenged in the Board’s order. In conformity therewith, it is hereby ORDERED AND ADJUDGED by the Court that the Respondent, General Motors Corporation, Hamtramck, Michigan its officers, agents, successors, and assigns, shall
1. Cease and desist from
(a) Maintaining a no-solicitation/no-distribution rule at its Hamtramck, Michigan plant, that forbids solicitations and distributions of material for purposes protected by Section 7 of the Act anywhere in that plant during non-working time by employees working there but are not directly employed by it.
(b) In any like or related manner interfering with, restraining, or coercing *117employees in the exercise of the rights guaranteed them by Section 7 of the Act.
2. Take the following affirmative action necessary to effectuate the policies of the Act.
(a) Rescind or modify the no-solicitation/no-distribution rule at its Ham-tramck, Michigan plant, which forbids solicitations and distribution of materials for purposes protected by Section 7 of the Act during nonworking times by employees working there but who are not directly employed by it.
(b) Within 14 days after service by the Region, post at its facility in Ham-tramck, Michigan, copies of the attached notice marked “Appendix.” Copies of the notice, on forms provided by the Regional Director for Region 7, after being signed by the Respondent’s authorized representative, shall be posted by the Respondent immediately on receipt and maintained for 60 consecutive days in conspicuous places, including all places where notices to employees are customarily posted. Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material. In the event that, during the pendency of these proceedings, the Respondent has gone out of business or closed the facility involved in these proceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all current employees and former employees employed by the Respondent at any time since February 3, 1997.
(c) Within 21 days after service by the Region, file with the Region, file with the Regional Director a sworn certification of a responsible official on a form provided by the Region attesting to the steps that the Respondent has taken to comply.
IT IS FURTHER ORDERED AND ADJUDGED that the parties shall bear their own costs.
APPENDIX
NOTICE TO EMPLOYEES
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF APPEALS ENFORCING AN ORDER OF THE NATIONAL LABOR RELATIONS BOARD
The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice.
Section 7 of the Act gives employees these rights.
To organize
To form, join, or assist any union To bargain collectively through representatives of their own choice To act together for other mutual aid or protection
To choose not to engage in any of these protected concerted activities.
WE WILL NOT maintain a no-solicitation/no-distribution rule at our Ham-tramck, Michigan plant that forbids solicitations and distributions of material for purposes protected by Section 7 of the Act anywhere in that plant during nonworking time by employees working there but who are not directly employed by us.
WE WILL NOT in any like or related manner interfere with, restrain, or coerce employees in the exercise of the rights guaranteed them by Section 7 of the Act.
WE WILL rescind or modify the no-solieitation/no-distribution rule at our *118Hamtramck, Michigan plant, which forbids solicitations and distribution of materials for purposes protected by Section 7 of the Act during nonworking times by employees working there but who are not directly employed by us.
GENERAL MOTORS CORPORATION